Citation Nr: 0518893	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-40 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for poliomyelitis of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDING OF FACT

On July 5, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
Id.

On July 5, 2005, the Board received from the veteran a signed 
statement indicating his desire to withdraw his claim of 
entitlement to a higher evaluation for poliomyelitis with 
left upper extremity weakness.

As the veteran has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the appeal.


ORDER

Accordingly, the appeal is dismissed.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


